Citation Nr: 0324290	
Decision Date: 09/17/03    Archive Date: 09/30/03

DOCKET NO.  02-00 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to an initial disability rating in excess of 20 
percent for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


REMAND

During the pendency of this appeal, effective February 22, 
2002, the Board was granted authority to undertake additional 
development with respect to appeals for which the notice of 
disagreement was filed on or after February 22, 2002, as well 
as to appeals pending at the Board, the United States Court 
of Appeals for Veterans Claims, or the United States Court of 
Appeals for the Federal Circuit.  This authority was granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002); codified at 
38 C.F.R. § 19.9 (a)(2) (2002).  As a result of this newly 
enacted regulation, the Board was permitted to accept or 
obtain evidence not considered by the RO when the RO decided 
the claim being appealed and consider that evidence in making 
its decision without referring that evidence to the RO for 
initial consideration or obtaining the appellant's waiver.  
See 38 C.F.R. § 19.9 (a)(2) (2002).  

In May 2002, the Board developed the issue on appeal pursuant 
to 38 C.F.R. § 19.9 (a)(2) (2002).  A September 2002 VA 
examination report, treatment records from Dr. Leitzer, and 
evaluation reports from Dr. Barth were obtained and 
associated with the claims folder.  

After the Board conducted the development in this case, the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), held 
that 38 C.F.R. § 19.9(a)(2) (2002) was invalid because, in 
conjunction with the amended rule codified at 
38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
RO for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit held that this was 
contrary to the requirement of 38 U.S.C. § 7104(a) that 
"[a]ll questions in a matter which...is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."  

Thus, in accordance with Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the Board must remand the additional evidence to the 
RO for initial consideration pursuant to 38 U.S.C. § 7104(a).  

The Veterans' Claims Assistance Act of 2000 (VCAA) provides 
that upon receipt of a complete or substantially complete 
application, the VA shall notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
VA that is necessary to substantiate the claim.  VCAA, 
38 U.S.C.A. §§ 5103, 5103A (West 2002); see also Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As part of the notice, 
VA is to specifically inform the claimant of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  VCAA, 38 U.S.C.A. § 5103(a).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to provide notice.

The Board notes that treatment records from Dr. Radke have 
not been obtained.  These records were identified by the 
veteran and are relevant to the claim.  The RO should attempt 
to obtain complete clinical records from Dr. Radke.

The Board notes that the veteran's claim of entitlement to an 
initial disability rating in excess of 20 percent for a back 
disability was filed in July 2000.  While this appeal was 
pending, the applicable rating criteria for disabilities of 
the spine was amended, to be effective September 26, 2003.  
See 68 Fed. Reg. 51454-51458 (August 27, 2003).  The veteran 
should be notified of these revised regulations.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.	The RO should ensure that the veteran 
is given adequate notice under the 
VCAA.

2.	The record indicates that the veteran 
was treated for a back disability by 
Frederick R. Radke, M. D., 200 
Professional Drive, Suite B, 
Scarborough, Maine 04074; in June 
2000.  The RO should attempt to obtain 
complete clinical records.

3.	After the development requested above 
has been completed to the extent 
possible, the RO should again review 
the record, including all new 
evidence, and readjudicate the issue 
of entitlement to an initial 
disability rating in excess of 20 
percent for a back disability.  This 
should include consideration of the 
old and new criteria for rating back 
disabilities.  If any benefit sought 
on appeal remains denied, the 
appellant and representative should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





